Citation Nr: 9902793	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee meniscus injury, status post 
anterior tendon autograft construction, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a psychogenic pain 
disorder, secondary to service-connected residuals of a right 
knee meniscus injury, status post anterior tendon autograft 
construction.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from February 1986 to 
January 1988.

This appeal arises from an October 1990, Department of 
Veterans Affairs Regional Office (VARO) rating decision, 
which, in pertinent part, denied the appellant an increased 
rating for his service-connected right knee disability, 
evaluated as 10 percent disabling.  The Board remanded the 
appellants claim for additional development in a July 1995 
decision, and, subsequently, in an April 1997 decision, 
denied his claim for an increased rating for his service-
connected residuals of a right knee meniscus injury, status 
post anterior tendon autograft construction, evaluated as 10 
percent disabling. 

The appellant appealed the Boards decision to the United 
States Court of Veterans Appeals, and, following the 
submission of briefs by the appellant and responses by the 
Secretary, the Boards decision was vacated regarding the 
above issue pursuant to a July 1998 Order.

The appellant contends, in essence, that his service-
connected residuals of a right knee meniscus injury, status 
post anterior tendon autograft construction, warrant an 
increased disability evaluation.  The Board notes that, in 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss due to pain) must be considered 
apart from and in addition to the appropriate Diagnostic 
Code(s) in the VA Schedule for Rating Disabilities.  See 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).  In 
light of the appellants complaints of constant knee pain 
associated with his service-connected right knee disability, 
the Board finds that further development of the evidence is 
necessary.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, a more extensive orthopedic examination of the 
appellant should be scheduled.  

Additionally, the Board notes that the VA examiner, during the 
appellants September 1995 examination, found that there was 
tremendous psychogenic overlay regarding the appellants 
complaints of pain referable to his back, left knee, and right 
knee, based upon marked voluntary restriction of motion.  The 
examiner therefore recommended that a psychiatric evaluation 
be conducted.  Thus, the issue of entitlement to service-
connection for a psychogenic pain disorder secondary to the 
appellants right knee disability pursuant to 38 C.F.R. 
§ 3.310 (1998) was raised.  The issue of secondary service 
connection is inextricably intertwined with the issue of 
entitlement to an increased rating.  See Harris v. Derwinski, 
1 Vet.App. 180 (1991) (all issues which are inextricably 
intertwined with an issue on appeal must be determined before 
the issue on appeal can be decided).  Therefore, further 
action is required by VARO prior to appellate consideration.  

Service connection may be granted for a [d]isability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998); Harder v 
Brown, 5 Vet.App. 183, 187-89 (1993). That regulation has 
been interpreted to permit service connection of the degree 
of aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995). 
The United States Court of Veterans Appeals held, in Allen, 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  

Therefore, the case is REMANDED to VARO for the following 
actions:

1.  The appellant should be scheduled for 
a comprehensive VA psychiatric 
examination to determine the nature and 
extent of any psychogenic pain disorder.  
If in fact, it is determined that the 
appellant manifests a psychogenic pain 
disorder, it is imperative that the 
examiner express an opinion as to whether 
his psychogenic pain disorder is the 
result of his service-connected right 
knee disability, or whether it is 
aggravated by his service-connected right 
knee disability.  If it is determined 
that the appellants psychogenic pain 
disorder is aggravated by his right knee 
disability, the examiner should express 
an opinion, to the extent medically 
possible, quantifying the portion or 
percentage of the appellants disability 
that is attributable to his right knee 
disability, to the exclusion of that 
portion attributable to his nonservice-
connected musculoskeletal complaints.  
Further, if the examiner determines that 
the medical record is deficient and that 
additional examinations are necessary in 
order to express an opinion, all 
appropriate studies should be performed.  
A report of any examinations so requested 
shall be associated with the appellant's 
claims folder.  The appellants claims 
folder must be provided to the examiner 
prior to the examination.  A complete 
rationale for any opinion expressed must 
be given.  A report of the examination 
should be associated with the appellants 
claims folder.

2.  The appellant should also be 
scheduled for a VA orthopedic examination 
to determine the current extent of his 
service-connected right knee disability, 
with due consideration given to his 
subjective complaints of pain.  The 
appellants medical records should be 
made available to the VA examiner for 
review prior to the examination.  
Additional x-rays and/or other diagnostic 
studies should be done, as deemed 
appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellants service-
connected right knee disability, 
including complete ranges of motion of 
all associated limbs and joints.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the appellants service-
connected disability, to include 
observations of pain on motion, swelling, 
deformity, atrophy of disuse, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any.  The examiner must 
then render an opinion concerning the 
effect of the appellants service-
connected right knee disability on his 
ordinary activity and, in particular, on 
his ability to procure or maintain 
employment.  The report of the 
examination should reconcile the 
appellants subjective complaints of pain 
with the objective findings on 
examination.  The examiners report 
should then be associated with the 
appellants claims folder.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Following completion of the above 
requested development, VARO must then 
adjudicate the appellants claim seeking 
entitlement to secondary service 
connection for a psychogenic pain 
disorder.  If the claim is denied, VARO 
should furnish the appellant and his 
attorney notification of appellate 
rights.  If the appellant files a timely 
notice of disagreement, he and his 
attorney should be provided a statement 
of the case as required by 38 U.S.C.A. 
§ 7105(d) (West 1991) regarding this 
issue, and afforded the opportunity to 
file a substantive appeal.

5.  Thereafter, VARO should readjudicate 
the increased rating claim with 
consideration of the additional evidence.  
The claim should be readjudicated on the 
basis of all the evidence of record, and 
all applicable laws, regulations, and 
case law, and, if VARO continues to deny 
the appellants claim, furnish him and 
his attorney an appropriate supplemental 
statement of the case.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  In particular, the provisions of 38 C.F.R. § 4.40 
(1998), as described by the Court in DeLuca, 8 Vet.App, at 
204, 205 and 208, must be considered and reasons and bases 
must be stated with respect to the decision pertaining to 
that issue.  The purpose of the REMAND is to procure 
clarifying data.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
